DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Amendment to application No. 16/658840 filed on 03/18/2021.
3.	Claims 5 and 12 are cancelled.
Claims 1-4, 6-11 and 14-17 have been amended.
Claims 1-4, 6-11 and 13-20 now remain pending.
Claims 1, 8 and 15 are independent claims.
Claim Objections
4.	Prior objection is overcome by corrections.
Specification Objection
5.	Prior objection is overcome by corrections.
Response to Arguments
6.	Applicant’s arguments with respect to newly amended independent claims 1, 8 and 15 and claims 2-4, 6, 7, 9-11, 13, 14 and 16-20 on pages 13-16 of the response have been fully considered but they are not persuasive and are moot in view of the new ground(s) of rejection - see and Kuo2 (Art newly made of record) as applied below, as they further teach such use.
		Applicant contends with respect to claim 1 (p. 15, 1st-2nd para.) that “the teachings of Kuo are highly limited with respect to payment transactions, and Kuo does not describe a transaction processing system of a transaction service provider system in an electronic payment processing network”.  Examiner respectfully disagrees; Kuo 

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Allocca et al.,  U.S. Patent No. 8,990,778 (hereinafter Allocca) in view of Kuo et al.,  US 20030142855 (hereinafter Kuo) in view of Kuo, US 2009/0327140 (hereinafter Kuo2). 
     In regards to claim 1
A computer-implemented method comprising: storing, with at least one processor and in a database, at least one testing policy comprising an identifier of at least one machine-learning model and an identifier of at least one transaction service (Abstract, see provide software testing of a candidate version of software.  In some examples, an interceptor intercepts at least one production request to a production version of the software and issues the production request to a shadow proxy service as a shadow request.  The shadow proxy service causes the at least one shadow request to be processed by the candidate version of the software being validated and an authority version of the software being used to validate the candidate version), (column 5, lines 21-27, see extensible modeling language based definitions may be used to define the comparison and replay by the shadow replay service 112 based on a standardized format. Using such definitions, the comparator module 208 may allow differences based on planned functionality changes in the candidate version 114 to be suppressed (e.g. ignored)), (Fig. 3, computer readable media 304) and (column 11, lines 20-37, see in some implementations, the stored logs provide support for an additional type of testing not explicitly mentioned above. In particular, using the stored logs including stored requests and responses, the shadow proxy service 112 may also provide support for regression testing… Another storage option is to create an index where each shadow request is labeled with a unique ID).
generating, with the at least one processor, at least one shadow testing environment operating the at least one transaction service using the at least one machine-learning model (column 21, lines 47, see at 410, the candidate version 
identifying, with the at least one processor, the at least one transaction service associated with the at least one transaction based on a parameter of the transaction data (column 11, lines 36-41, see each shadow request is labeled with a unique ID. Such an index may resemble the following: Company SOR ID: request—01, request—02 . . .  E-Book Item: request—04, request—02, US Order International ship address: request—04).
determining, with the at least one processor, the at least one shadow testing environment associated with the at least one transaction service; and replicating, 
Allocca doesn’t explicitly teach:   
receiving, with the at least one processor at transaction processing system of a transaction service provider in an electronic payment processing network, at least one transaction authorization request comprising transaction data of at least one transaction associated with at least one payment device.
However, Kuo teaches such use: (p. 3, [0026], see for enabling remote central signature verification, the electronic receipt system of this invention uses a credit card reader having a built-in digital camera for capturing template signature and email address images printed on a credit card… For enforcing the signature verification, three action buttons are provided on the display screen for the store clerk to respond: one for approval of the test signature, one for repeat of the test signature, and another for rejection of the credit card purchase. These computer-assisted features eliminate the need of physical handling the credit card for signature verification and manual input of the email address).
Allocca and Kuo are analogous art because they are from the same field of endeavor, software testing and verification.

Allocca and Kuo, in particular Allocca doesn’t explicitly teach:
replication of a given transaction authorization request occurs in real-time with processing of the given transaction authorization request by the transaction processing system. 
However, Kuo2 teaches such use: (p. 11, 2nd column, lines 55- 12, 1st column, line 7, see the payment authorization request includes at least a first copy of the orderID, and the secret keys for the pre-registered payment account; and sending the purchase order and a second copy of the orderID to the seller, verifying the payment authorization request by the host.  receiving, from the seller, a payment approval request having the purchase order and the second copy of the orderID, and requesting for payment approval of the purchase order from a payment card issuer of the pre-registered payment card through the host; and matching the payment authorization request received from the buyer and the payment approval request received from the seller by the host by matching the first copy of the orderID with the second copy of the orderID). 
Allocca, Kuo and Kuo2 are analogous art because they are from the same field of endeavor, software testing and verification.
nd column, lines 55- 12, 1st column, line 7, p. 11, [0118]).      

     In regards to claim 2, Allocca teaches:
detecting, with the at least one processor, a modification of the at least one testing policy by a user through a computer interface (column 12, lines 52-61, see at 506, the dashboard service controller or user selects at least one logged shadow request for replay. Depending on the users' intent, the dashboard service 118 may provide the user with options to select the fields of the shadow response structure to make the comparison on as well as which fields to include in the request log report. For example, in some cases, the dashboard user knows that some fields will be changed due to a change in function or the fields may be randomly generated. In such a case, the user may wish to have one or more such fields excluded from the analysis) and (column 5, lines 21-27, see extensible modeling language based definitions may be used to define the comparison and replay by the shadow replay service 112 based on a standardized format. Using such definitions, the comparator module 208 may 
determining, with the at least one processor, that the modification comprises at least one of a new identifier of at least one new machine-learning model and a new identifier of at least one new transaction service (column 7, lines 34-38, see  once the requests 124 have been replayed to the changed candidate version 114, either the shadow proxy service 112 or the dashboard service 118 makes a comparison between the new responses and the original responses to determine if the unacceptable differences have been resolved) and (column 12, lines 2-7, see in particular, process 500 illustrates an example process flow showing the operations of the dashboard service 118, from initiating shadow testing to using replay results to determine if a new candidate version resolves unacceptable differences identified in a previous candidate version (e.g. the candidate version at the initiation of the process 500)).
regenerating, with the at least one processor, the at least one shadow testing environment to perform at least one of the following: operate the at least one new transaction service and use the at least one new machine-learning model (column 5, lines 21-27, see extensible modeling language based definitions may be used to define the comparison and replay by the shadow replay service 112 based on a standardized format. Using such definitions, the comparator module 208 may allow differences based on planned functionality changes in the candidate version 114 to be suppressed (e.g. ignored)).

claim 3, Allocca teaches:
in response to determining that at least one of the at least one new transaction service and the at least one new machine-learning model has not yet been stored, prompting, with the at least one processor, the user through the computer interface to provide at least one of the at least one new transaction service and the at least one new machine-learning model (column 12, lines 52-61, see at 506, the dashboard service controller or user selects at least one logged shadow request for replay. Depending on the users' intent, the dashboard service 118 may provide the user with options to select the fields of the shadow response structure to make the comparison on as well as which fields to include in the request log report. For example, in some cases, the dashboard user knows that some fields will be changed due to a change in function or the fields may be randomly generated. In such a case, the user may wish to have one or more such fields excluded from the analysis).

     In regards to claim 5, Allocca teaches:
 replication of a given transaction authorization request occurs in real-time with processing of the given transaction authorization request by the transaction service provider system (column 3, lines 64-67, see the shadow proxy service 112 operates to dynamically modify at least some of the parameters of the shadow request 124 before replaying the shadow requests to the candidate version 114 and authority version 116 of the software).

     In regards to claim 8
A system comprising a server comprising at least one processor, the server being programmed and configured to: store, in a database, at least one testing policy comprising an identifier of at least one machine-learning model and an identifier of at least one transaction service (Abstract, see provide software testing of a candidate version of software.  In some examples, an interceptor intercepts at least one production request to a production version of the software and issues the production request to a shadow proxy service as a shadow request.  The shadow proxy service causes the at least one shadow request to be processed by the candidate version of the software being validated and an authority version of the software being used to validate the candidate version), (column 5, lines 21-27, see extensible modeling language based definitions may be used to define the comparison and replay by the shadow replay service 112 based on a standardized format. Using such definitions, the comparator module 208 may allow differences based on planned functionality changes in the candidate version 114 to be suppressed (e.g. ignored)), (Fig. 3, computer readable media 304) and (column 11, lines 20-37, see in some implementations, the stored logs provide support for an additional type of testing not explicitly mentioned above. In particular, using the stored logs including stored requests and responses, the shadow proxy service 112 may also provide support for regression testing… Another storage option is to create an index where each shadow request is labeled with a unique ID).
generate with the at least one shadow testing environment operating the at least one transaction service using the at least one machine-learning model (column 
identify the at least one transaction service associated with the at least one transaction based on a parameter of the transaction data (column 11, lines 36-41, see each shadow request is labeled with a unique ID. Such an index may resemble the following: Company SOR ID: request—01, request—02 . . .  E-Book Item: request—04, request—02 . . . US Order International ship address: request—
determine the at least one shadow testing environment associated with the at least one transaction service; and replicate the transaction data in the at least one shadow testing environment as input for testing the at least one transaction service using the at least one machine-learning model (column 5, lines 21-27, extensible modeling language based definitions may be used to define the comparison and replay by the shadow replay service 112 based on a standardized format. Using such definitions, the comparator module 208 may allow differences based on planned functionality changes in the candidate version).
Allocca doesn’t explicitly teach:
receive, at a transaction processing system of a transaction service provider system in an electronic payment processing network, at least one transaction authorization request comprising transaction data of at least one transaction associated with at least one payment device.
However, Kuo teaches such use: (p. 3, [0026], see for enabling remote central signature verification, the electronic receipt system of this invention uses a credit card reader having a built-in digital camera for capturing template signature and email address images printed on a credit card… For enforcing the signature verification, three action buttons are provided on the display screen for the store clerk to respond: one for approval of the test signature, one for repeat of the test signature, and another for rejection of the credit card purchase. These computer-assisted features eliminate the need of physical handling the credit card for signature verification and manual input of the email address).

Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Allocca and Kuo before him or her, to modify the system of Allocca to include the teachings of Kuo, as a system for signature verification and accordingly it would enhance the system of Allocca, which is focused on a shadow test service, because that would provide Allocca with the ability to perform authorization request as suggested by Kuo (p. 8, [0062], p. 8, [0063]).      
Allocca and Kuo, in particular Allocca doesn’t explicitly teach:
replication of a given transaction authorization request occurs in real-time with processing of the given transaction authorization request by the transaction processing system. 
However, Kuo2 teaches such use: (p. 11, 2nd column, lines 55- 12, 1st column, line 7, see the payment authorization request includes at least a first copy of the orderID, and the secret keys for the pre-registered payment account; and sending the purchase order and a second copy of the orderID to the seller, verifying the payment authorization request by the host.  receiving, from the seller, a payment approval request having the purchase order and the second copy of the orderID, and requesting for payment approval of the purchase order from a payment card issuer of the pre-registered payment card through the host; and matching the payment authorization request received from the buyer and the payment approval request received from the seller by the host by matching the first copy of the orderID with the second copy of the orderID). 

Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Allocca, Kuo and Kuo2before him or her, to modify the system of Allocca and Kuo, in particular Allocca to include the teachings of Kuo2, as a system for online transaction, and accordingly it would enhance the system of Allocca, which is focused on a shadow test service, because that would provide Allocca with the ability to duplicate transactions as suggested by Kuo2 (p. 11, 2nd column, lines 55- 12, 1st column, line 7, p. 11, [0118]).      

     In regards to claim 9, Allocca teaches:
the server is further programmed and configured to: detect a modification of the at least one testing policy by a user through a computer interface (column 12, lines 52-61, see at 506, the dashboard service controller or user selects at least one logged shadow request for replay. Depending on the users' intent, the dashboard service 118 may provide the user with options to select the fields of the shadow response structure to make the comparison on as well as which fields to include in the request log report. For example, in some cases, the dashboard user knows that some fields will be changed due to a change in function or the fields may be randomly generated. In such a case, the user may wish to have one or more such fields excluded from the analysis) and (column 5, lines 21-27, see extensible modeling language based definitions may be used to 
determine that the modification comprises at least one of a new identifier of at least one new machine-learning model and a new identifier of at least one new transaction service (column 7, lines 34-38, see  once the requests 124 have been replayed to the changed candidate version 114, either the shadow proxy service 112 or the dashboard service 118 makes a comparison between the new responses and the original responses to determine if the unacceptable differences have been resolved) and (column 12, lines 2-7, see in particular, process 500 illustrates an example process flow showing the operations of the dashboard service 118, from initiating shadow testing to using replay results to determine if a new candidate version resolves unacceptable differences identified in a previous candidate version (e.g. the candidate version at the initiation of the process 500)).
regenerate the at least one shadow testing environment to perform at least one of the following: operate the at least one new transaction service and use the at least one new machine-learning model (column 5, lines 21-27, see extensible modeling language based definitions may be used to define the comparison and replay by the shadow replay service 112 based on a standardized format. Using such definitions, the comparator module 208 may allow differences based on 

     In regards to claim 10, Allocca teaches:
the server is further at least one of programmed and configured to, in response to determining that at least one of the at least one new transaction service and the at least one new machine-learning model has not yet been stored, prompt the user through the computer interface to provide at least one of the at least one new transaction service and the at least one new machine-learning model (column 12, lines 52-61, see at 506, the dashboard service controller or user selects at least one logged shadow request for replay. Depending on the users' intent, the dashboard service 118 may provide the user with options to select the fields of the shadow response structure to make the comparison on as well as which fields to include in the request log report. For example, in some cases, the dashboard user knows that some fields will be changed due to a change in function or the fields may be randomly generated. In such a case, the user may wish to have one or more such fields excluded from the analysis).

     In regards to claim 11, Allocca teaches:
replicate, in a respective shadow testing environment of the at least one shadow testing environment, each of the plurality of transaction authorization requests that is associated with a transaction service of the at least one testing policy (column 5, lines 21-27, see extensible modeling language based definitions may be used to define the comparison and replay by the shadow replay 
Allocca doesn’t explicitly teach:
the server is further at least one of programmed and configured to: receive, at the transaction processing system, a plurality of transaction authorization requests comprising the at least one transaction authorization request.
However, Kuo teaches such use: (Abstract, see the computer-assisted features enables a central system of signature verification for purchase transactions at self-service check-out counters) and (p. 8, [0062], see the default mode feature allows approval of purchase transactions through selected POP terminals or selected time period).
Allocca and Kuo are analogous art because they are from the same field of endeavor, software testing and verification.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Allocca and Kuo before him or her, to modify the system of Allocca to include the teachings of Kuo, as a system for signature verification and accordingly it would enhance the system of Allocca, which is focused on a shadow test service, because that would provide Allocca with the ability to perform authorization request as suggested by Kuo (p. 8, [0062], p. 8, [0063]).      

     In regards to claim 15,
A computer program product comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor, cause the at least one processor to: store, in a database, at least one testing policy comprising an identifier of at least one machine-learning model and an identifier of at least one transaction service (Abstract, see provide software testing of a candidate version of software.  In some examples, an interceptor intercepts at least one production request to a production version of the software and issues the production request to a shadow proxy service as a shadow request.  The shadow proxy service causes the at least one shadow request to be processed by the candidate version of the software being validated and an authority version of the software being used to validate the candidate version), (column 5, lines 21-27, see extensible modeling language based definitions may be used to define the comparison and replay by the shadow replay service 112 based on a standardized format. Using such definitions, the comparator module 208 may allow differences based on planned functionality changes in the candidate version 114 to be suppressed (e.g. ignored)) and (Fig. 3, computer readable media 304) and (column 11, lines 20-37, see in some implementations, the stored logs provide support for an additional type of testing not explicitly mentioned above. In particular, using the stored logs including stored requests and responses, the shadow proxy service 112 may also provide support for regression testing… Another storage option is to create an index where each shadow request is labeled with a unique ID).
generate at least one shadow testing environment operating the at least one transaction service using the at least one machine-learning model (column 21, lines 47, see at 410, the candidate version 114 and authority version 116 receive the shadow request 124 as the candidate request 130 and authority request 132 and process the requests based on their respective version of the software being tested and return a candidate response 134 and authority response 136 to the shadow proxy service 112, respectively…  in the case of "stateful" transactions, some implementations may support a way to store stateful data (e.g., transaction data), as "shadow transaction data" which will be ignored by production systems.  The shadow transaction data will be written by the candidate version 114, and the shadow proxy service 112 loads the shadow transaction data and compares it to "production transaction data" or "authority transaction data" after processing each request) and (column 5, lines 21-27, see extensible modeling language based definitions may be used to define the comparison and replay by the shadow replay service 112 based on a standardized format. Using such definitions, the comparator module 208 may allow differences based on planned functionality changes in the candidate version). 
identify the at least one transaction service associated with the at least one transaction based on a parameter of the transaction data (column 11, lines 36-41, see each shadow request is labeled with a unique ID. Such an index may resemble the following: Company SOR ID: request—01, request—02 . . .  E-Book Item: request—04, request—02 . . . US Order International ship address: request—
determine the at least one shadow testing environment associated with the at least one transaction service; and replicate the transaction data in the at least one shadow testing environment as input for testing the at least one transaction service using the at least one machine-learning model (column 5, lines 21-27, extensible modeling language based definitions may be used to define the comparison and replay by the shadow replay service 112 based on a standardized format. Using such definitions, the comparator module 208 may allow differences based on planned functionality changes in the candidate version).
Allocca doesn’t explicitly teach:
receive, at a transaction service provider system, at least one transaction authorization request comprising transaction data of at least one transaction associated with at least one payment device.
However, Kuo teaches such use: (p. 3, [0026], see for enabling remote central signature verification, the electronic receipt system of this invention uses a credit card reader having a built-in digital camera for capturing template signature and email address images printed on a credit card… For enforcing the signature verification, three action buttons are provided on the display screen for the store clerk to respond: one for approval of the test signature, one for repeat of the test signature, and another for rejection of the credit card purchase. These computer-assisted features eliminate the need of physical handling the credit card for signature verification and manual input of the email address).

Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Allocca and Kuo before him or her, to modify the system of Allocca to include the teachings of Kuo, as a system for signature verification and accordingly it would enhance the system of Allocca, which is focused on a shadow test service, because that would provide Allocca with the ability to perform authorization request as suggested by Kuo (p. 8, [0062], p. 8, [0063]).      
Allocca and Kuo, in particular Allocca doesn’t explicitly teach:
replication of a given transaction authorization request occurs in real-time with processing of the given transaction authorization request by the transaction processing system. 
However, Kuo2 teaches such use: (p. 11, 2nd column, lines 55- 12, 1st column, line 7, see the payment authorization request includes at least a first copy of the orderID, and the secret keys for the pre-registered payment account; and sending the purchase order and a second copy of the orderID to the seller, verifying the payment authorization request by the host.  receiving, from the seller, a payment approval request having the purchase order and the second copy of the orderID, and requesting for payment approval of the purchase order from a payment card issuer of the pre-registered payment card through the host; and matching the payment authorization request received from the buyer and the payment approval request received from the seller by the host by matching the first copy of the orderID with the second copy of the orderID). 

Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Allocca, Kuo and Kuo2before him or her, to modify the system of Allocca and Kuo, in particular Allocca to include the teachings of Kuo2, as a system for online transaction, and accordingly it would enhance the system of Allocca, which is focused on a shadow test service, because that would provide Allocca with the ability to duplicate transactions as suggested by Kuo2 (p. 11, 2nd column, lines 55- 12, 1st column, line 7, p. 11, [0118]).      

     In regards to claim 16, Allocca teaches:
detect a modification of the at least one testing policy by a user through a computer interface (column 12, lines 52-61, see at 506, the dashboard service controller or user selects at least one logged shadow request for replay. Depending on the users' intent, the dashboard service 118 may provide the user with options to select the fields of the shadow response structure to make the comparison on as well as which fields to include in the request log report. For example, in some cases, the dashboard user knows that some fields will be changed due to a change in function or the fields may be randomly generated. In such a case, the user may wish to have one or more such fields excluded from the analysis) and (column 5, lines 21-27, see extensible modeling language based definitions may be used to define the comparison and replay by the 
determine that the modification comprises at least one of a new identifier of at least one new machine-learning model and a new identifier of at least one new transaction service (column 7, lines 34-38, see  once the requests 124 have been replayed to the changed candidate version 114, either the shadow proxy service 112 or the dashboard service 118 makes a comparison between the new responses and the original responses to determine if the unacceptable differences have been resolved) and (column 12, lines 2-7, see in particular, process 500 illustrates an example process flow showing the operations of the dashboard service 118, from initiating shadow testing to using replay results to determine if a new candidate version resolves unacceptable differences identified in a previous candidate version (e.g. the candidate version at the initiation of the process 500)).
regenerate the at least one shadow testing environment to perform the least one of the following: operate the at least one new transaction service and use the at least one new machine-learning model (column 5, lines 21-27, see extensible modeling language based definitions may be used to define the comparison and replay by the shadow replay service 112 based on a standardized format. Using such definitions, the comparator module 208 may allow differences based on 

     In regards to claim 17, Allocca teaches:
in response to determining that at least one of the at least one new transaction service and the at least one new machine learning model has not yet been stored, prompt the user through the computer interface to provide at least one of the at least one new transaction service and the at least one new machine-learning model (column 12, lines 52-61, see at 506, the dashboard service controller or user selects at least one logged shadow request for replay. Depending on the users' intent, the dashboard service 118 may provide the user with options to select the fields of the shadow response structure to make the comparison on as well as which fields to include in the request log report. For example, in some cases, the dashboard user knows that some fields will be changed due to a change in function or the fields may be randomly generated. In such a case, the user may wish to have one or more such fields excluded from the analysis).

     In regards to claim 18, Allocca teaches:
replicate, in a respective shadow testing environment of the at least one shadow testing environment, each of the plurality of transaction authorization requests that is associated with a transaction service of the at least one testing policy (column 5, lines 21-27, see extensible modeling language based definitions may be used to define the comparison and replay by the shadow replay service 112 based on a standardized format. Using such definitions, the 
Allocca doesn’t explicitly teach:
receive, at the transaction processing system, a plurality of transaction authorization requests comprising the at least one transaction authorization request.
However, Kuo teaches such use: (Abstract, see the computer-assisted features enables a central system of signature verification for purchase transactions at self-service check-out counters) and (p. 8, [0062], see the default mode feature allows approval of purchase transactions through selected POP terminals or selected time period).
Allocca and Kuo are analogous art because they are from the same field of endeavor, software testing and verification.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Allocca and Kuo before him or her, to modify the system of Allocca to include the teachings of Kuo, as a system for signature verification and accordingly it would enhance the system of Allocca, which is focused on a shadow test service, because that would provide Allocca with the ability to perform authorization request as suggested by Kuo (p. 8, [0062], p. 8, [0063]).      

9.	Claims 4, 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Allocca in view of Kuo in view of Kuo2 in view of Doran et al.,  U.S. Patent No. 9,799,003   (hereinafter Doran). 
1, 8 and 15, the rejections above are incorporated respectively.
     In regards to claim 4, Allocca teaches:
replicating, with the at least one processor in a respective shadow testing environment of the at least one shadow testing environment (column 5, lines 21-27, see extensible modeling language based definitions may be used to define the comparison and replay by the shadow replay service 112 based on a standardized format. Using such definitions, the comparator module 208 may allow differences based on planned functionality changes in the candidate version).
Allocca doesn’t explicitly teach:
receiving, with the at least one processor at the transaction processing system, a plurality of transaction authorization requests comprising the at least one transaction authorization request.
However, Kuo teaches such use: (Abstract, see the computer-assisted features enables a central system of signature verification for purchase transactions at self-service check-out counters) and (p. 8, [0062], see the default mode feature allows approval of purchase transactions through selected POP terminals or selected time period).
Allocca and Kuo are analogous art because they are from the same field of endeavor, software testing and verification.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Allocca and Kuo before him or her, to modify the system of Allocca to 
Allocca, Kuo and Kuo2, in particular Allocca doesn’t explicitly teach:
each of the plurality of transaction authorization requests that is associated with a transaction service of the at least one testing policy.
However, Doran teaches such use: (column 5, lines 46-52, see methods, systems and computer program products for creating, changing, simulating, testing and executing business rules to provide context-dependent transaction management with services within a cloud environment are provided.  In exemplary embodiments, context-dependent transaction management may be full life cycle access management, which includes requesting access, approval of access, provisioning of access and re-certification of access).
Allocca, Kuo, Kuo2 and Doran are analogous art because they are from the same field of endeavor, software testing and verification.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Allocca, Kuo, Kuo2 and Doran before him or her, to modify the system of Allocca, Kuo and Kuo2, in particular Allocca to include the teachings of Doran, as a system for transactional management, and accordingly it would enhance the system of Allocca, which is focused on a shadow test service, because that would provide Allocca 

     In regards to claim 6, Allocca, Kuo and Kuo2, in particular Allocca doesn’t explicitly teach:
generating the at least one shadow testing environment further comprises: identifying, with the at least one processor, a set of computer resources available for operating shadow testing environments; determining, with the at least one processor, a resource requirement of the at least one testing policy; selecting, with the at least one processor based at least partly on the resource requirement, a subset of computer resources to operate the at least one shadow testing environment; and initiating, with the at least one processor, the at least one shadow testing environment using the subset of computer resources.
However, Doran teaches such use: (column 5, lines 46-48, see methods In exemplary embodiments, methods, systems and computer program products for creating, changing, simulating, testing and executing business rules to provide context-dependent transaction management with services within a cloud environment are provided), (column 4, lines 46-49, see this allows cloud computing environment 50 to offer infrastructure, platforms and software as services for which a cloud consumer does not need to maintain resources on a local computing device) and (column 6, line  65- column 7, line 11, see Referring now to FIG. 5, a partitioned graph for use with a context-dependent firewall for separation of duties is shown. The partitioned graph 300 represents an organization and includes a plurality of nodes 302 that represent resources of the organization. In exemplary 
Allocca, Kuo, Kuo2 and Doran are analogous art because they are from the same field of endeavor, software testing and verification.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Allocca, Kuo, Kuo2 and Doran before him or her, to modify the system of Allocca, Kuo and Kuo2, in particular Allocca to include the teachings of Doran, as a system for transactional management, and accordingly it would enhance the system of Allocca, which is focused on a shadow test service, because that would provide Allocca with the ability to determine resources for a transaction as suggested by Doran (column 5, lines 46-48, column 11, lines 54-60).      

     In regards to claim 13, Allocca, Kuo and Kuo2, in particular Allocca doesn’t explicitly teach:
generating the at least one shadow testing environment further comprises: identifying a set of computer resources available for operating shadow testing environments; determining a resource requirement of the at least one testing policy; selecting, based at least partly on the resource requirement, a subset of 
However, Doran teaches such use: (column 5, lines 46-48, see methods In exemplary embodiments, methods, systems and computer program products for creating, changing, simulating, testing and executing business rules to provide context-dependent transaction management with services within a cloud environment are provided), (column 4, lines 46-49, see this allows cloud computing environment 50 to offer infrastructure, platforms and software as services for which a cloud consumer does not need to maintain resources on a local computing device) and (column 6, line  65- column 7, line 11, see Referring now to FIG. 5, a partitioned graph for use with a context-dependent firewall for separation of duties is shown. The partitioned graph 300 represents an organization and includes a plurality of nodes 302 that represent resources of the organization. In exemplary embodiments, the resources include a type that includes, but is not limited to, a person, data, an application, and the like. The nodes 302 are partitioned into one or more groups 304, where each group 304 includes nodes 302 that represent resources having the same type. The partitioned graph 300 also includes a plurality of linkages 306 that connect nodes 302. The linkages 306 represent access privileges between the two connected nodes 302 that do not violate any of the separation of duties requirements). 
Allocca, Kuo, Kuo2 and Doran are analogous art because they are from the same field of endeavor, software testing and verification.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having Kuo2 and Doran before him or her, to modify the system of Allocca, Kuo and Kuo2, in particular Allocca to include the teachings of Doran, as a system for transactional management, and accordingly it would enhance the system of Allocca, which is focused on a shadow test service, because that would provide Allocca with the ability to determine resources for a transaction as suggested by Doran (column 5, lines 46-48, column 11, lines 54-60).      

     In regards to claim 19, Allocca, Kuo and Kuo2, in particular Allocca doesn’t explicitly teach:
generating the at least one shadow testing environment further comprises: identifying a set of computer resources available for operating shadow testing environments; determining a resource requirement of the at least one testing policy; selecting, based at least partly on the resource requirement, a subset of computer resources to operate the at least one shadow testing environment; and initiating the at least one shadow testing environment using the subset of computer resources.
However, Doran teaches such use: (column 5, lines 46-48, see methods In exemplary embodiments, methods, systems and computer program products for creating, changing, simulating, testing and executing business rules to provide context-dependent transaction management with services within a cloud environment are provided), (column 4, lines 46-49, see this allows cloud computing environment 50 to offer infrastructure, platforms and software as services for which a cloud consumer does not need to maintain resources on a local computing device) and (column 6, line  65- column 7, line 11, see Referring now 
Allocca, Kuo, Kuo2 and Doran are analogous art because they are from the same field of endeavor, software testing and verification.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Allocca, Kuo, Kuo2 and Doran before him or her, to modify the system of Allocca, Kuo and Kuo2, in particular Allocca to include the teachings of Doran, as a system for transactional management, and accordingly it would enhance the system of Allocca, which is focused on a shadow test service, because that would provide Allocca with the ability to determine resources for a transaction as suggested by Doran (column 5, lines 46-48, column 11, lines 54-60).      

10.	Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Allocca in view of Kuo in view of Kuo2 in view of Doran in view of Arnold et al.,  U.S. Patent No. 8,893,138 (hereinafter Arnold).
1, 6, 8, 13, 15 and 19, the rejections above are incorporated accordingly.
     In regards to claim 7, Allocca, Kuo, Kuo2 and Doran, in particular Allocca doesn’t explicitly teach:
in response to detecting a modification of the at least one testing policy: determining, with the at least one processor and based on the modification, a new resource requirement of the at least one testing policy; selecting, with the at least one processor based at least partly on the new resource requirement, a new subset of computer resources to operate the at least one shadow testing environment; and initiating, with the at least one processor, the at least one shadow testing environment using the new subset of computer resources.
However, Arnold teaches such use: (column 5, lines 23-31, see  when a new test request is received or a configuration change for one or more test machines 10 is detected, the resource requirements for each requested test within queue 16 (e.g., including a newly requested test) is determined at step 42.  The resource requirements for each test may be provided within the corresponding test request, or retrieved from appropriate storage (e.g., target machine 10, manager server 14, database system 22, etc.) in the case where resource requirement information is absent from the test request) and (column 6, lines 50-52, see the particular resource requirements compared may be a subset (e.g., all resource requirements or any portion thereof) of the entire set of resources required). 
Allocca, Kuo, Kuo2, Doran and Arnold are analogous art because they are from the same field of endeavor, software testing and verification.
Kuo2, Doran and Arnold before him or her, to modify the system of Allocca, Kuo, Kuo2 and Doran, in particular Allocca to include the teachings of Arnold, as a system for dynamic test scheduling and accordingly it would enhance the system of Allocca, which is focused on a shadow test service, because that would provide Allocca with the ability to determine resources for a transaction as suggested by Arnold (column 5, lines 23-31, column 19, lines 34-53).      

     In regards to claim 14, Allocca, Kuo, Kuo2 and Doran, in particular Allocca doesn’t explicitly teach:
the server is further at least one of programmed and configured to, in response to detecting a modification of the at least one testing policy: determine, based on the modification, a new resource requirement of the at least one testing policy; select, based at least partly on the new resource requirement, a new subset of computer resources to operate the at least one shadow testing environment; and initiate the at least one shadow testing environment using the new subset of computer resources.
However, Arnold teaches such use: (column 5, lines 23-31, see  when a new test request is received or a configuration change for one or more test machines 10 is detected, the resource requirements for each requested test within queue 16 (e.g., including a newly requested test) is determined at step 42.  The resource requirements for each test may be provided within the corresponding test request, or retrieved from subset (e.g., all resource requirements or any portion thereof) of the entire set of resources required). 
Allocca, Kuo, Kuo2, Doran and Arnold are analogous art because they are from the same field of endeavor, software testing and verification.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Allocca, Kuo, Kuo2, Doran and Arnold before him or her, to modify the system of Allocca, Kuo, Kuo2 and Doran, in particular Allocca to include the teachings of Arnold, as a system for dynamic test scheduling and accordingly it would enhance the system of Allocca, which is focused on a shadow test service, because that would provide Allocca with the ability to determine resources for a transaction as suggested by Arnold (column 5, lines 23-31, column 19, lines 34-53).      

     In regards to claim 20, Allocca, Kuo, Kuo2 and Doran, in particular Allocca doesn’t explicitly teach:
in response to detecting a modification of the at least one testing policy: determine, based on the modification, a new resource requirement of the at least one testing policy; select, based at least partly on the new resource requirement, a new subset of computer resources to operate the at least one shadow testing 
However, Arnold teaches such use: (column 5, lines 23-31, see  when a new test request is received or a configuration change for one or more test machines 10 is detected, the resource requirements for each requested test within queue 16 (e.g., including a newly requested test) is determined at step 42.  The resource requirements for each test may be provided within the corresponding test request, or retrieved from appropriate storage (e.g., target machine 10, manager server 14, database system 22, etc.) in the case where resource requirement information is absent from the test request) and (column 6, lines 50-52, see the particular resource requirements compared may be a subset (e.g., all resource requirements or any portion thereof) of the entire set of resources required). 
Allocca, Kuo, Kuo2, Doran and Arnold are analogous art because they are from the same field of endeavor, software testing and verification.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Allocca, Kuo, Kuo2, Doran and Arnold before him or her, to modify the system of Allocca, Kuo, Kuo2 and Doran, in particular Allocca to include the teachings of Arnold, as a system for dynamic test scheduling and accordingly it would enhance the system of Allocca, which is focused on a shadow test service, because that would provide Allocca with the ability to determine resources for a transaction as suggested by Arnold (column 5, lines 23-31, column 19, lines 34-53).      

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Hoffberg  	7813822  		modeling electronic system 

Rathod  	20150227268  	Synamic application management

12.	Examiner, in light of the above submission maintains the previous rejections, and any new ground(s) of rejection is necessitated by Applicant’s amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

13.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Correspondence Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193